Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 10, and 18 each recites the element “the zones” (claim 1 line 4, line 6, and line 7) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  For reference, see element “a plurality of zones” (claim 1 lines 2-3).
Claims 2, 11, and 19 each recites the elements “contaminant intake classifications” and “the zones” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  For reference, see elements “contaminant intake classifications” (claim 1 line 4) and “a plurality of zones” (claim 1 lines 2-3).
Claims 3, 12, and 20 each recites the elements “one or more flow control devices” (claim 3 lines 2-3) and “at least one of the zones” (claim 3 line 3) that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  For reference, see elements “at least one flow control device” (claim 1 line 3) and “a plurality of zones” (claim 1 lines 2-3).
Claims 4 recites the elements “the flow control devices”, “flow resistivities”, and “a flow resistivity” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  For reference, see elements “at least one flow control device” (claim 1 line 3) and “flow resistivities” (claim 3).

Claims 6 and 14 each recites the elements “a first flow control configuration”, “inter-zone flow records” and “each of two or more of the zones” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  For reference, see elements “a first flow control configuration” (claim 1 line 2), “inter-zone flow records” (claim 5 or 13), and “a plurality of zones” (claim 1 lines 2-3).
Claims 7 and 15 each recites the element “the detected contaminant level” that fails to provide sufficient antecedent basis, hence renders the claim indefinite.  For reference, see element “a first contaminant level” (claim 1 line 5).
Claims 8 and 16 each recites the elements “each associate the zones” and “contaminant intake classifications” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  For reference, see element “contaminant intake classifications” (claim 1 line 4).
Claims 9 and 17 each recites the elements “inter-zone flow records”, “each of two or more of the zones”, “contaminant intake classifications”, and “one or more of the zones” that fail to provide sufficient antecedent basis, hence renders the claim indefinite.  For reference, see element “inter-zone flow records” (claim 5), “a plurality of zones” (claim 1 lines 2-3), and “contaminant intake classifications” (claim 1 line 4).

Claims 2-9, 11-17 and 19-20 are further rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim 1, 10, or 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1-7, 10-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thigpen et al. (US 2008/0262735).

With respect to claims 1, 10, and 18, Thigpen teaches a method, an apparatus comprising a processor, and one or more non-transitory machine-readable media having program code executable by the processor for controlling flow rates within a well system (processor and computer program with executable instructions and model to estimate or predict occurrence of water breakthrough of oil production zones, figs.1-2 par.0007-0008; production well system 10 includes various flow control devices and sensors in the well 50 and at surface 112, figs.1a-b and par.0013), said method comprising: 
determining a first flow control configuration1 including determining flow profiles for a plurality of zones each including at least one flow control device (lower zone 56b and/or upper zone 56a where fluid flow from zone 56b and/or zone 56a entering flow control valve 67 and/or valve 44 into tubing 53 and the flow of the fluid gets regulated or adjusted, par.0015; sensors placed in the well 50 to measure fluid flow rates corresponding to each of the production zones and total flow rate, par.0019; various flow control configurations to mitigate or eliminate negative effects of potential water breakthrough on the well 50 such as closing a particular production zone by closing a valve or choke, closing all zones, reducing fluid production from a particular zone, fig.2 (Continued) and par.0027); 
generating contaminant2 intake classifications associated with one or more of the zones based on the first flow control configuration (estimating one or more aspect a first contaminant level3 detected for a combined flow comprising inflow from the zones (resistivity sensor to measures water content or water cut of the fluid mixture received from each production zones and to estimate the oil to water ratio and gas to oil ratio for each production zone and for the combined fluid, par.0018); and 
generating a second flow control configuration1 for the zones based on the contaminant intake classifications (teaches of second flow control configuration based on the teaching of various flow control configurations to mitigate or eliminate negative effects of potential water breakthrough on the well 50 such as closing a particular production zone by closing a valve or choke, closing all zones, reducing fluid production from a particular zone, fig.2 (Continued) and par.0027; estimates an amount of water in the fluid produced from the at least one production zone at least periodically, estimates the occurrence of the water breakthrough utilizing at least in part a trend of the estimated amounts of water, adjust at least one flow control device in the system, par.0034).

With respect to claims 2, 11, and 19, Thigpen teaches further comprising: implementing the second flow control configuration; and following said implementing the second flow control configuration, detecting a second contaminant level3 for the combined flow (system 200 operate in a closed-loop form as continually monitoring performance of the well, detect, predict water breakthrough, determine actions to mitigate the negative effects of water breakthrough reads on at least determining of a second contaminant level such as continually determining the ratio of oil to water and/or the ratio of gas to oil, fig.2 (Continued) and par.0027, par.0029); and determining contaminant intake classifications for the zones based on the first flow control 

With respect to claims 3, 12, and 20, Thigpen teaches further comprising implementing the second flow control configuration including assigning flow rate modifications to one or more flow control devices within at least one of the zones (adjust at least one flow control device that control the flow of the formation fluid into the well of the zones, par.0034) and modifying flow resistivities of one or more flow control devices based on the assigned flow rate modifications (mitigate or eliminate certain negative effects of the actual or potential water breakthrough on the well 50 such as closing a particular production zone by closing a valve or choke; closing all zones; closing a choke at the surface; reducing fluid production from a particular zone; altering frequency of the ESP or shutting down the ESP; altering chemical injection to a zone, par.0027).

With respect to claim 4, Thigpen teaches further wherein the flow control devices include at least one inflow control device and at least one outflow control device, and wherein said modifying flow resistivities includes increasing a flow resistivity of the at least one outflow control device based on a contaminant intake classification of a zone including the at least one inflow control device (pump speed or stroke, as the case may be, is increased when the measured amount of the additive injected is less than the desired amount and decreased when the injected amount is greater than the desired amount, par.0021).

With respect to claims 5 and 13, Thigpen teaches further wherein said determining flow profiles for the plurality of zones includes generating inter-zone flow records that each associates a zone identifier (ID) with a flow setting for at least one flow control device within the zone, and at least one other zone into which or from which 

With respect to claims 6 and 14, Thigpen teaches wherein said determining a first flow control configuration comprises generating a flow control configuration record comprising inter-zone flow records for each of two or more of the zones (database 230 records historical well performance oil/gas ratios and/or oil/water ratios, current and prior choke and valve settings, remedial work information, water content correspond to each production zone over time, fig.2 and par.0023; formation fluid flow for each zone over a time period, par.0026, is interpreted to be stored, and prediction or estimation of an occurrence of water breakthrough is estimated based on the formation fluid flow for each zone over a time period, par.0026; reports of water breakthrough results, operation actions, effects of action, fig.2 (Continued) and par.0027; database 230 stores historical well performance oil/gas ratios, oil/water ratios, choke/valve parameters, fig.2 and par.0023).

With respect to claims 7 and 15, Thigpen teaches further comprising generating a contaminant intake instance record that associates the detected contaminant level with the flow control configuration record (database 230 stores historical well performance oil/gas ratios, oil/water ratios, choke/valve parameters, fig.2 and par.0023).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and 
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Thigpen et al. (US 2008/0262735) in view of Knight et al. (US 2015/0284811).

With respect to claims 8-9 and 16-17 Thigpen teaches of the models/algorithms including a neural network (fig.2, par.0025 and par.0027) and teaches of the prediction of an occurrence of water breakthrough using four dimensional seismic mapping of position of water front relating to particular producing zone or from formation fractures associated with producing zone to illustrate changes in subsurface formations over a selected time period (par.0025-0028). Thigpen further teaches the claim limitation of generating a contaminant intake instance record (the various instances of measurements, test data, and historical data in database 230, fig.2) that associates the first detected contaminant level with inter-zone flow records for each of two or more of the zones (formation fluid flow for each zone over a time period, par.0026), and wherein said determining contaminant intake includes processing the contaminant intake instance record using the contaminant intake to determine contaminant intake for one or more of the zones (models/algorithms 232 and updating of models 234 including a neural network, fig.2, par.0025, and par.0027 where prediction or estimation of an occurrence of water breakthrough is estimated based on the formation fluid flow for each zone over a time period, par.0026).
Thigpen appears to not specifically teach of a supervised learning with data classification to predict or estimate the occurrence of water breakthrough in the formation fluid flow for each zone.
	However, Knight teaches of a system and methods to identify microbes that is present in the hydrocarbon exploration and production (Knight: par.0005). In particular, Knight teaches of a supervised classification machine learning for developing predictive models from training data to perform microbiome analysis and to classify soil nutrients and/or presence of oil present in the hydrocarbon exploration (Knight: par.0403).
	Because Knight is also directed to hydrocarbon exploration and production (Knight: figs.1-2; Thigpen: figs.1-2), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate/combine the teaching of Knight with Thigpen for the purpose of monitoring, analyzing, planning and controlling the exploration and production of hydrocarbons by eliminating microbes and increase beneficial ones (Knight: par.0005).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US 8709817, US 10280722, US 9482077.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   September 11, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In light of the specification, first flow and second flow configuration is interpreted as adjustment or regulations of at least valve 67 and valve 44 based on fluid flow rates corresponding to each of the production zones 56a and 56b. See specification at par.0015.
        2 In light of the specification, contaminant is interpreted as water breakthrough. See specification at par.0002 and par.0015.
        3 In light of the specification, a first and second contaminant levels are interpreted as the ratios of oil to water and/or gas to oil. See specification at par.0015.